Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 1 of 10




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 21-cv-22863-KMM


   JUDITH ANNE HAYES, individually and
   on behalf of W.H., a minor, et al

          Plaintiffs,

   vs.

   GOVERNOR RONALD DION DESANTIS,
   in his official Capacity as Governor of the
   State of Florida et al


          Defendants.
                                                     /


                        DEFENDANT BROWARD SCHOOL BOARD’S REPLY
                             IN SUPPORT OF MOTION TO DISMISS

          The Defendant School Board of Broward County (“Broward School Board”), by and

   through its undersigned attorneys and pursuant to Local Rule 7.1 submits its reply memorandum

   in support of said Defendant’s Motion to Dismiss [ECF 68], and states as follows:

                                        Plaintiff’s Response

          The gravamen of Plaintiff’s Complaint is that “by refusing to allow school districts to

   implement mask mandates, Governor DeSantis has placed an illegal barrier for students with

   disabilities which is preventing our states most vulnerable student from returning to public

   schools”. [ECF 4 at ¶51]     With respect to the only Plaintiff who has previously attended

   Broward public schools, the complaint alleges that “it is too dangerous (for him) to return to

   brick and mortar school without such precautions as following the recommended CDC

   guidelines of mandatory masking and regular testing in schools.” [ECF 4 at ¶135] Finally, the
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 2 of 10




   two federal claims asserted against the Broward School Board allege “as a result of the

   immediate implementation of the Executive Order of Governor DeSantis to deny these children

   the protection that they need to attend school in a safe environment, the Defendants have violated

   the regulations and provisions of the ADA (and Section 504)” by failing to make reasonable

   modifications under the circumstances, excluding Plaintiffs from participation in public

   education, failing to make services and programs readily accessible, administering a policy that

   has the effect of subjecting qualified individuals with disabilities to discrimination and failing to

   permit programs and activities in the most integrated setting appropriate to the needs of qualified

   individuals with disabilities. [ECF 4 at ¶¶172 and 184]

          Plaintiff’s response to the Broward School Board’s Motion to Dismiss acknowledges that

   the Broward School Board has in place a mask mandate and goes beyond the allegations of the

   Complaint to further assert:

                  While Broward School Board has put a mandate in place, it is only
                  temporary. The interim superintendent said just last night on
                  television that the mandate is only in place through Labor Day.
                  J.D.-F. would need a mask mandate to be in place for longer in
                  order to be able to return to school safely. There would further
                  need to a decision to follow other CDC guidelines such as social
                  distancing; mask at recess and a plan to be able to eat lunch safely
                  since the students will necessarily need to be unmasked. Then
                  out of the mask mandate to be tested on a regular basis, thus the
                  risk to J.D.-F remains too high. [ECF 93 at pg. 2]

          Finally, Plaintiff’s response asserts that it was necessary to join the Broward School

   Board as a party Defendant in order to facilitate Plaintiff’s claim against Governor DeSantis and

   the Florida Department of Education, that there is no requirement that Plaintiff exhaust his

   remedies under the IDEA and that the claim against the Broward School Board is not moot [ECF

   93 at pages 6, 9 and 14).

                                                    2
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 3 of 10




                         No Viable Claim Against the Broward School Board

           Plaintiff initially claims that the Broward School Board’s mask mandate is temporary in

   nature. While it is true that presumably any mask mandate will end at some point in time, the

   Complaint is devoid of any allegation to show that the mandate is not currently in effect.

   Moreover, even if the mask mandate for all students did cease, nothing would prevent parent

   Chris Rodriguez from requesting accommodations or adjustments that may then be needed for

   the education of his disabled child. Second, the Florida Department of Education has adopted

   protocols for the 2021-22 School year which includes testing and quarantine measures for

   asymptomatic and symptomatic students. (See FDOE Covid 2122 Decision Tree attached hereto

   as Exhibit “A”).    Third, the Broward School Board’s policy 2170 does include social distancing

   measures at recess and during lunch which conform to the CDC’s recommended three foot

   spacing. [ECF 44-1 at 1(a)(ii), 1(b)(ii) and (iii)]

           Simply put, neither the Complaint nor Plaintiff’s response sets forth any allegations to

   show that the Broward School Board is violating J.D.-F.’s rights under the ADA or Section 504.

   While Plaintiff asserts claims against the Governor and FDOE, the Complaint does not allege a

   viable claim against the Defendant Broward School Board.

                         The Broward School Board is Not a Required Party

           While Plaintiff’s response asserts that the Broward School Board is a necessary and

   indispensable party, the only argument advanced by Plaintiff in its response to support such an

   assertion is that “there is no question that the State Defendants would have filed a motion to

   dismiss in this matter for failure to add in (sic) necessary and indispensable parties under Rule

   19, Fed. R. Civ. P. if the School Boards were not added in as necessary and indispensable


                                                         3
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 4 of 10




   parties….” [ECF 93 at pg. 6]     However, the claim that other defendants may have asserted that

   the Broward School Board was a required party does not make it so and does not justify the

   joinder of the Broward School Board as a party defendant in this action. While the Complaint

   at times states that the School Boards are not adverse parties to the Plaintiffs, declaratory and

   injunctive relief and damages are sought against the School Board Defendants.         Clearly, there is

   no reason that the Court cannot accord Plaintiff’s complete relief as against the State Defendants

   in the absence of the Broward School Board.

                                         Exhaustion is Required

          Contrary to Plaintiff’s response, the facts of this case demonstrate why administrative

   exhaustion is required.    Here, the Broward School Board has in effect the mask mandate and

   social distancing recommended by the CDC, and the FDOE has in place protocols for the testing

   and quarantining of symptomatic and asymptomatic persons. Nevertheless, this Complaint and

   Plaintiff’s response states that these measures are not sufficient to allow Plaintiff J.D.-F. to return

   to school. Rather than seek declaratory and injunctive relief as well as damages against the

   Defendant Broward School Board, the Plaintiff should first request the reasonable

   accommodation needed to allegedly comply with federal law, and if not provided pursue the

   appropriate administrative relief.

                                                Conclusion

          The Broward School Board is not joined in this action as a nominal party and is not a

   required party with respect to the relief sought against the State Defendants.            Neither the

   Complaint nor Plaintiff’s response states a viable federal claim for relief against the Broward

   School Board. To the extent it is claimed that the measures already taken by the Broward


                                                     4
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 5 of 10




   School Board are insufficient to provide Plaintiff J.D.-F. a safe place to attend school, Plaintiff

   should be required to request the reasonable accommodation which is allegedly needed and if not

   provided pursue available administrative remedies. As such, it is requested that the Court enter

   an order dismissing this action as against the Defendant Broward School Board.



   Dated: September 15, 2021

                                                        Respectfully submitted,


                                                         /s/Michael T. Burke
                                                        Michael T. Burke, Esquire (338771)
                                                        Burke@jambg.com
                                                        Cardona@jambg.com
                                                        Johnson, Anselmo, Murdoch,
                                                        Burke, Piper & Hochman, P.A.
                                                        2455 East Sunrise Blvd., Suite 1000
                                                        Fort Lauderdale, Florida 33304
                                                        Telephone: 954-463-0100
                                                        Counsel for Defendant,
                                                        Broward County School Board




                                                   5
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 6 of 10




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 15th day of September, 2021, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of records or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of Notice of Electronic
   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
   who are not authorized to receive electronically or in some other authorized manner for those
   counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.

                                               JOHNSON, ANSELMO, MURDOCH, BURKE,
                                               PIPER & HOCHMAN, P.A.
                                               Counsel for Defendant,
                                               Broward County School Board
                                               2455 East Sunrise Boulevard, Ste. 1000
                                               Fort Lauderdale, FL 33304
                                               Telephone: 954-463-0100


                                               BY: /s/Michael T. Burke
                                                    MICHAEL T. BURKE
                                                    Florida Bar No. 338771




                                                  6
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 7 of 10




                                         SERVICE LIST

   Matthew W. Dietz, Esq.
   Stephanie Langer, Esq.
   Disability Independence Group, Inc.
   2990 Southwest 35th Ave.
   Miami, FL 33133
   305-669-2822
   slanger@justdigit.org
   mdietz@justdigit.org
   aa@justdigit.org
   Attorneys for Plaintiff

   Jason L. Margolin, Esq.
   Zarra R. Elias, Esq.
   Christine B. Gardner, Esq.
   AKERMAN LLP
   401 E. Jackson Street, Suite 1700
   Tampa, Florida 33602
   Telephone: (813) 223-7333
   jason.margolin@akerman.com
   zarra.elias@akerman.com
   christine.gardner@akerman.com
   Attorneys for School Board of Hillsborough County

   J. Erik Bell, Esq.
   Sean Fahey, Esq.
   Anna Patricia Morales Christensen, Esq.
   Laura Esterman Pincus, Esq.
   Lisa A. Carmona, Esq.
   Office of General Counsel
   3318 Forest Hill Boulevard, Suite C-331
   West Palm Beach, Florida 33406
   jon.bell@palmbeachschools.org
   sean.fahey@palmbeachschools.org
   anna.morales@palmbeachschools.org
   laura.pincus@palmbeachschools.org
   lisacarmona@palmbeachschools.org
   merrie.mckenziesewell@palmbeachschools.org
   Attorneys for Palm Beach County School Board




                                               7
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 8 of 10




   Anastasios Kamoutsas, Esq.
   Fla. Bar ID No. 109498
   General Counsel
   Florida Department of Education
   325 West Gaines Street, Room 1544
   Tallahassee, Florida 32399
   Telephone: (850) 245-0442
   anastasios.kamoutsas@fldoe.org
   Attys. for Commissioner Richard Corcoran and the Florida Department of Education

   Michael T. Burke, Esquire
   Johnson, Anselmo, Murdoch, Burke,
   Piper & Hochman, P.A.
   2455 East Sunrise Boulevard, Ste. 1000
   Ft. Lauderdale, FL 33304
   Telephone: 954-463-0100
   Burke@jambg.com
   Cardona@jambg.com
   Attorneys for Broward County School Board

   Dennis J. Alfonso, Esq.
   MCCLAIN ALFONSO, P.A.
   Post Office Box 4
   37908 Church Avenue
   Dade City, Florida 33526-0004
   Telephone: (352) 567-5636
   DAlfonso@mcclainalfonso.com
   Eserve@mcclainalfonso.com
   Attorney for the Defendant Pasco County School Board


   AMY PITSCH, ESQ.
   SUSANA CRISTINA GARCIA, ESQ.
   GREENSPOON MARDER LLP
   201 E. Pine Street, Suite 500
   Orlando, FL 32801
   Telephone: (407) 425-6559
   amy.pitsch@gmlaw.com
   tina.garcia@gmlaw.com
   Melissa.spinner@gmlaw.com
   Attorneys for Defendant Orange County School Board




                                               8
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 9 of 10




   Sara M. Marken, Esq., Asst. School Board Attorney
   Jordan A. Madrigal, Deputy Asst. School Board Attorney
   Walter J. Harvey School Board Attorney
   School Board of Miami-Dade County, Florida
   1450 NE 2nd Avenue, Suite 430
   Miami, Florida 33132
   smarken@dadeschools.net
   jordanmadrigal@dadeschools.net
   Attorneys for School Board of Miami-Dade County

   Luis M. Garcia, Deputy Asst. School Board Attorney
   Walter J. Harvey
   School Board Attorney
   The School Board of Miami-Dade County, Florida
   1450 NE 2nd Avenue, Suite 430
   Miami, Florida 33132
   lmgarcia2@dadeschools.net
   Attorneys for School Board of Miami-Dade County

   DELL GRAHAM, P.A.
   David M. Delaney
   Natasha S. Mickens
   2631 NW 41st Street, Building B
   Gainesville, FL 32606
   (352) 416-0066
   david.delaney@dellgraham.com
   natasha.mickens@dellgraham.com
   elizabeth.whisler@dellgraham.com
   leann.campbell@dellgraham.com
   Attorneys for School Board of Alachua County

   DORAN, SIMS, WOLFE & YOON
   Carol A.Yoon
   Theodore R. Doran
   Aaron Wolfe
   1020 W. International Speedway Blvd.
   Daytona Beach, Florida 32114
   Telephone:(386)253-1111
   awolfe@doranlam.com
   cyoon@doranlam.com
   lclavassaa@doranlaw.com
   tdoran@doranlaw.com
   Attorneys for School Board of Volusia County



                                                  9
Case 1:21-cv-22863-KMM Document 97 Entered on FLSD Docket 09/15/2021 Page 10 of 10




   Leanetta McNealy
   Chair of the Alachua County School Board
   620 East University Avenue
   Gainesville, Florida 32601

   Jordan Madrigal
   Attorney for Miami Dade County School Board
   1450 NE 2nd Avenue, Suite 700
   Miami, Florida 33132

   Teresa Jacobs
   Chair of the Orange County School Board
   445 West Amelia Street
   Orlando, Florida 32801

   Allen Altman
   Chair of the Pasco County School Board
   7227 Land O’Lakes Boulevard
   Land O’Lakes, Florida 34638

   Linda Cuthbert
   Chair of the Volusia County School Board
   200 North Clara Avenue
   DeLand, Florida 32720




                                              10
